Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Status of the Claims
This office action considers claims 1 and 13-22 are pending.
Claims 2-12 are cancelled.
Claims 15-22 are added new.

Allowable Subject Matter
Claims 1 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to a method for a user equipment (UE) to select a retransmission resource in a sidelink, perform sidelink transmission using the retransmission resource, and receive the sidelink transmission by selecting a resource 

Applicant’s independent claim 1 recites, inter alia, a method of performing a sidelink communication by a user equipment (UE) in a wireless communication system, with corresponding structure described by Fig. 11 and specification (Paragraphs [00146-00151]), comprising a particular combination of elements, specifically 
“…wherein the first signal transmission is related to a new transmission, and the second signal transmission is related to a re-transmission, and wherein in the selection of the second resource, the UE randomly selects the second resource within the sidelink resource pool while excluding the first resource in time domain such that the second resource is located within a specific number of subframes from a subframe at which the first resource is located, but the second resource is not located at a same time domain position as the first time resource.”, which is neither taught nor suggested by any prior art individually or in any other combination.
Accordingly, the applicant claim 1 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 02/16/2021.
Independent claims 14 and 22 with similar features as in claim 1 are also allowed for the same reason as above.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muraoka et al. (US20180146500), describing base station and scheduling method
Seidel et al. (US20070079207), describing time monitoring of packet retransmissions during soft handover
Chae et al. (US20190075547), describing method for transmitting data of V2X terminal in wireless communication system and device
Seo et al. (US20180083751), describing method for transmitting and receiving signal based on shared resource in wireless communication system, and apparatus therefor
Nguyen et al. (US20200084738), describing vehicle to everything (V2X) communication method and system
Freda et al. (US20180227882), describing methods, apparatus and systems for realizing vehicle to vehicle communications using long term evolution device to device communications
Xiong et al. (US20180020365), describing systems, methods and devices for uplink transmissions with reduced signaling overhead
Yeh et al. (US20160037572), describing method for device to device communication between terminals and terminal for supporting same
Xu et al. (US20170013466), describing signal retransmission apparatus and method and communication system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413